DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

CMCS Informational Bulletin
DATE:

July 3, 2019

FROM:

Calder Lynch, Acting Director
Center for Medicaid and CHIP Services

SUBJECT: Temporary Census Income and Medicaid and CHIP Eligibility
Preparations for the nationwide 2020 Decennial Census are underway, calling for the recruitment
and hiring of thousands of individuals, many of whom are low-income. Concern about
temporary earned income affecting eligibility for health coverage and other benefits has been a
challenge to robust recruitment of census workers. In order to minimize concerns and
incentivize census employment, the Administration is encouraging public benefit programs, to
the extent permitted under the law, to exclude temporary income from census employment when
determining eligibility for these programs. The Center for Medicaid and CHIP Services (CMCS)
is issuing this Informational Bulletin (CIB) to describe existing authorities states may use to
exclude, or minimize the impact of, income from temporary Census Bureau employment
(“temporary census income”) on Medicaid and Children’s Health Insurance Program (CHIP)
eligibility for census workers and their families.
Background
The Census provides low-income individuals, many of whom are eligible for Medicaid or in a
household with Medicaid or CHIP eligible individuals, with a unique opportunity for
employment and valuable training in work skills. These skills can provide an important
foundation for entering the work force or advancing within the work force. The Census Bureau
is working hard to recruit low-income individuals for census work, and one of the elements of a
successful recruiting effort is ensuring the continued availability of Medicaid and CHIP coverage
for workers and their families. During past censuses, state Medicaid and CHIP agencies have
been encouraged to ensure that temporary census workers and their families do not lose
eligibility due to temporary census income. This is consistent with the Administration’s
priorities to incentivize work opportunities where possible among individuals enrolled in meanstested public benefits programs.
In past censuses, states were able to disregard temporary census income for all Medicaid and
CHIP eligibility groups. The move to the use of modified adjusted gross income (MAGI)-based
methodology, which no longer permits the use of income disregards, changes the flexibilities
available for many Medicaid eligibility groups and CHIP. Below we describe existing
authorities states may use to exclude, or minimize the impact of, income from temporary Census
Bureau employment.

Page 2 – CMCS Informational Bulletin
Existing Flexibilities under the State Plan
Non-MAGI Eligibility Groups
States continue to have flexibility under section 1902(r)(2) of the Social Security Act (“the Act”)
to apply income and resource disregards in determining financial eligibility for individuals who
are exempt from the use of MAGI-based methodologies (non-MAGI groups). As described at
section 1902(e)(14)(D) of the Act, and implemented in regulation at 42 C.F.R. §435.603(j), nonMAGI methodologies are used to determine eligibility for individuals: who seek Medicaid on the
basis of being age 65 or older or having blindness or disability; who request Medicaid coverage
for certain long-term services and supports; who are being evaluated for one of the Medicare
Savings Program (MSP groups); and who are medically needy. For these non-MAGI
populations, states may disregard, in whole or in part, temporary census income. As discussed
further below, a census income disregard can no longer be applied to an eligibility group that
uses MAGI-based methodologies (such as Parents and Other Caretaker Relatives or Pregnant
Women eligibility groups).
Many states have already elected to disregard temporary census income under the authority of
section 1902(r)(2) of the Act for multiple eligibility groups in their state plan. We note that
existing state plan disregards may have been time-limited, applying only to a specific Decennial
Census. States should consult their state plans to determine whether census income disregards
need modification/or to be updated. States that wish to apply disregards of temporary census
income for non-MAGI groups for the first time or that wish to add or modify the non-MAGI
groups affected need to submit a state plan amendment (SPA) to CMS. Such a SPA is submitted
in the MACPro system. The SPA package will include each eligibility group to which the
1902(r)(2) disregard applies; and within each eligibility group the SPA effectuates the addition
or modification of the disregard.
States with approved state plan disregards including eligibility groups that are now considered
MAGI-based groups need not take further action. A SPA is not needed to delete the MAGIbased groups from the state plan page because the MAGI-based methodologies themselves
prohibit application of specific income disregards. CMCS staff are available to provide technical
assistance on existing state plan elections and potential SPAs.
MAGI-based Eligibility Groups
MAGI-based methodologies are generally based on federal income tax rules for countable
income. Because temporary census income is taxable as employment income, it is counted in
financial eligibility determinations for MAGI-based Medicaid eligibility groups and CHIP.
Section 1902(e)(14)(B) of the Act prohibits the use of income disregards in MAGI-based
methodologies, so states that previously excluded or disregarded temporary census income for
eligibility in their Medicaid or CHIP state plans may no longer exclude such income for these
groups. We note that under section 1902(e)(14)(F), the provisions of MAGI-based
methodologies cannot be waived.
However, states do have some flexibility under the rules for MAGI-based methodologies to
mitigate the impact of temporary census employment. Under the regulations at 42 C.F.R.
2

Page 3 – CMCS Informational Bulletin
§435.603(h)(3), states may elect to have a “reasonable method to include a prorated portion of
reasonably predictable future income” in the state plan. This option to apply a “reasonably
predictable changes” (RPC) methodology enables states to prorate, or spread out, expected future
changes over a longer period of time, up to 12 months. Many states have elected RPC
methodologies for MAGI-based eligibility determinations under their state plan. Most often,
states use this RPC methodology for fluctuating income, such as from seasonal work or selfemployment. A state that has an approved RPC methodology for seasonal work may include
temporary census income within its scope such that a new SPA submission would not be
necessary. States that do not have existing state plan authority to implement an RPC
methodology may elect such a methodology through a MAGI-Based Methodologies SPA
submitted through the MACPro system. An RPC methodology cannot be limited only to
temporary census income.
How RPC Works
If an individual expects to earn an additional $1,200 over two months working for the
Census Bureau, the individual may be determined financially ineligible based on current
monthly income, but a reasonably predictable changes methodology can prorate the
temporary income over 12 months (or some lesser number of months elected by the
state), or $100 per month.
Use of such a methodology can ensure that many individuals maintain financial eligibility
despite the increased income, but it will not protect all individuals in MAGI-based
eligibility groups. If a person’s monthly income is close to the income standard for
eligibility, the prorated portion of the temporary income may still lead to financial
ineligibility for the individual. Under the previous example, if the individual’s MAGIbased household income is within $100 of the effective income standard before earning
the temporary income, the individual would exceed financial eligibility despite the use of
the reasonably predictable changes methodology.
Transitional Medical Assistance
The Parents and Other Caretaker Relatives eligibility group (implemented at 42 C.F.R.
§435.110), retains specific coverage protections due to increased earned income through
Transitional Medical Assistance (TMA). Under section 1925 of the Act, TMA provides up to 12
months of continued Medicaid coverage to families who become ineligible for Medicaid due to
earnings or hours of employment of the parent or caretaker relative. TMA is a required
eligibility protection that states must apply to qualifying individuals as a result of increased
earnings, including from temporary census employment, of the parent or caretaker relative.
To qualify for extended eligibility under TMA, an individual (such as a temporary Census
Bureau worker) must have been covered under the Parents and Other Caretaker Relatives
eligibility group for a specified number of months prior to losing eligibility (three of the previous
six months, or fewer than three at state option); continue to live with a dependent child; and have
earnings that cause family income to exceed the income standard for the Parent and Other
Caretaker Relative group. TMA is triggered by a change in circumstances resulting from income
from, or hours of, work of a parent or caretaker relative receiving coverage under the group for
3

Page 4 – CMCS Informational Bulletin
Parents/Caretaker relatives described in 42 C.F.R 435.110. If temporary census income earned
by an individual in the Parent/Caretaker Relative group triggers a transition to TMA, the
Medicaid agency would redetermine the individual’s eligibility when census employment ends.
Unless other circumstances have changed, the individual likely would be transitioned back to the
Parent/Caretaker Relative group at that time. (Children in the family who are eligible for the
mandatory group for Children under Age 19, implemented at 42 C.F.R. §435.118, may benefit
from TMA, although it is not necessary to transition children to TMA unless they lose eligibility
for the mandatory group.)
Technical Assistance
CMS is available to provide technical assistance on the options and requirements described in
this CIB, including how to submit the required state plan amendments. If you have questions or
need technical assistance related to the state plan strategies discussed above, please contact
Stephanie Kaminsky, Director, Division of Medicaid Eligibility Policy, at
stephanie.kaminsky@cms.hhs.gov or (410) 786-4653.

4

